In an action, inter alia, to recover sums due under a lease of certain equipment, the defendants appeal from a judgment of the Supreme Court, Nassau County (Brucia, J.), entered August 28, 1991, which, upon an order granting the plaintiff’s motion for summary judgment, is in favor of the plaintiff and against them in the principal sum of $21,099.33.
Ordered that the judgment is affirmed, with costs.
We agree with the Supreme Court that no triable issues of fact exist (see, CPLR 3212). The defendants’ contention that the plaintiff recovered possession of the leased equipment *630before obtaining a money judgment for payments due under the lease, which amounted to a security agreement (see, UCC 1-201 [37]; 9-102 [2]), is speculative and unsupported. Accordingly, summary judgment was properly granted to the plaintiff (see, Zuckerman v City of New York, 49 NY2d 557, 562; Rowland v 1306 Realty Associated, 193 AD2d 726; Jones v Gameray, 153 AD2d 550, 551).
We have considered the defendants’ remaining contentions and find them to be without merit. Thompson, J. P., Rosenblatt, Copertino and Hart, JJ., concur.